Citation Nr: 1444405	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an innocently-acquired psychiatric disorder, including schizophrenia, depression, and anxiety disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a respiratory disorder - including emphysema and bronchitis.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a dental disorder.

4.  Entitlement to an initial compensable rating for condyloma acuminata.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and B. H.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty (AD) from June 1980 to April 1986 and had subsequent service in the Army Reserves - so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2003, July 2004, November 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in September 2007 and again in May 2010 for additional notice and development.

In support of these claims, the Veteran and B. H. testified at a videoconference hearing in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the electronic ("Virtual VA") portion of the claims file.  There also are other records being maintained in Virtual VA and in the Veterans Benefits Management System (VBMS), so all future consideration of this Veteran's case should take into consideration the existence of these electronic records.

VBMS also contains pertinent VA treatment records that have not been initially considered by the RO as the Agency of Original Jurisdiction (AOJ).  These records, in relevant part, concern the psychiatric disorder being claimed, and since this claim is being remanded, rather than immediately decided, the AOJ will have opportunity to consider these additional records in the first instance.  38 C.F.R. § 20.1304 (2013).  The Board also is remanding, rather than immediately deciding, the TDIU claim.

The Veteran previously was being represented in this appeal by a Veterans Service Organization (VSO) - in particular, the Disabled American Veterans (DAV), but is now being represented by a private attorney who, in July 2014, requested the full 90 days before the Board issues a decision to allow him time to obtain and submit supporting evidence and/or argument.  He thereafter submitted additional evidence later in July 2014 and waived the right to have the RO initially consider it as the AOJ.  His legal brief, however, only addressed the claimed psychiatric disorder.  While he had a complete copy of the claims file and was given the required opportunity to submit additional evidence and/or argument concerning all of the claims that are at issue in this appeal, he inexplicably has done so only with regards to the claim for a psychiatric disorder, although all of the claims nonetheless are being considered.

An additional issue of whether there is new and material evidence to reopen a claim for service connection for a sinus disorder has been raised in an October 2012 record, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

1.  In an October 2003 Board decision that was not appealed to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC), service connection for emphysema and bronchitis - claimed as secondary to nicotine dependence - was denied. 

2.  In an earlier, also unappealed, December 1986 RO rating decision, service connection was denied for a dental disability; an unperfected appeal was initiated of a subsequent rating decision in June 2000 that declined to reopen this claim.

3.  The additional evidence received since the June 2000 RO rating decision and October 2003 Board decision is cumulative or redundant of evidence already in the file and previously considered, does not relate to unestablished facts necessary to substantiate these claims, and does not raise a reasonably possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision earlier considering and denying the claim for service connection for emphysema and bronchitis is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The June 2000 rating decision that declined to reopen the claim for service connection for a dental disorder also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2013).

3.  There is not new and material evidence since those decisions to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so including notice of what is required to establish entitlement to service connection (namely, Veteran status, proof the Veteran has the claimed disability, and proof of a relationship between the disability and his service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, to this end, VA satisfied its duty to notify by way of letters sent to the Veteran in December 2003, February 2005, April 2005, March 2006, and October 2007.  And to the extent a letter did not precede the initial adjudication of his claims, this timing error in the provision of the notice was "cured" by readjudicating the claims in a November 2011 Supplemental Statement of the Case (SSOC), so since providing the required notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding disability ratings and effective dates as mandated by the Court in Dingess.  As well, he was given appropriate notice under Kent.  He therefore has received all required notice concerning these claims.

VA also has a duty to assist the Veteran in fully developing his claims.  This duty includes assisting him in the procurement of relevant records, including service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, VA need not provide a medical examination in response to a finally-decided claim unless and until the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, post-service VA clinical records, post-service private treatment records, and Social Security Administration (SSA) records.  Significantly, he has not identified, and the file does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable. 

Concerning the September 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ covered what was needed to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  Subsequent to the hearing, the Veteran's attorney requested the full 90 days allotted to submit additional evidence and/or argument, so there has been ample opportunity to supplement the record.  Thus, the Board finds there has been adequate compliance with Bryant.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's obligations in the development of his claims - at least as concerning these claims being decided rather than remanded.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Petitions to Reopen Previously Denied, Unappealed Claims

When a claim is denied and the claimant does not in response file a timely Notice of Disagreement (NOD) with the decision to initiate an appeal of it, of if he initiates but then does not complete the steps necessary to perfect his appeal of the decision (i.e., by submitting a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to the Statement of the Case (SOC)), the decision becomes final and binding based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 20.300, 20.301, 20.302, etc.

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.


The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Respiratory Disorder - Including Especially Emphysema and Bronchitis

In October 2003 the Board considered and denied this claim for service connection for emphysema and bronchitis because there was no medical evidence then of record of these claimed disabilities.  The Board also pointed out that, effective June 9, 1998, disability could not be service connected on the basis it resulted from disease or injury attributed to tobacco use (smoking) in service.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In light of the evidence the Board considered in October 2003 and the evidence received since, none of it is new and material to this claim.

The Veteran continues to allege that his claimed emphysema and bronchitis are the result of his military service.  See hearing transcript, page 38.  But he also made this same allegation when previously considering his claim, so this theory was previously alleged and continues to be subject to a prohibition on service connection, meaning additional assertions to this very same effect are not new and material.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In fact, even new arguments based on the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  In pertinent part, the Veteran's prison records through June 2010 do not contain a diagnosis of bronchitis or emphysema, much less suggestion of a relationship or correlation between these diseases and his military service, that is, outside the realm of his history of chronic smoking.

Likewise, VA treatment records through May 2013 are also unremarkable for bronchitis, emphysema, or any other respiratory disorder.  See Virtual VA and VBMS Compensation and Pension Record Interchange (CAPRI) records.

As none of the evidence since October 2003 relates to an unsubstantiated fact necessary to substantiate this claim, there is no reasonable possibility that the evidence will tend to substantiate the claim.  Consequently, the claim is not reopened.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Dental Disorder

The initial claim for service connection for a dental disorder was denied in a December 1986 rating decision.  The Veteran claimed disability based on correction of maxillofacial surgery in service.  See April 1986 claim.  His claim was denied on the basis that he had undergone oral surgery in March and August 1985 to correct a skeletal malocclusion, which was a constitutional or developmental abnormality, and which was successful and without residual disability.  See December 1986 rating decision.  So, essentially, he was not shown to have sustained any disability resulting from the surgery.  And since he did not appeal that decision, it became a final and binding determination based on the evidence then of record.

In January 2000, he petitioned to reopen this claim for service connection for oral maxillofacial correction, which was denied in June 2000 on the basis that new and material evidence had not been received to reopen the claim.  In this instance, in response, he initiated the appeal process by filing a timely NOD; however, after receiving a May 2001 SOC, he did not then also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.200.  Consequently, that decision also became final and binding, i.e., has a res judicata effect.

The RO again declined to reopen this claim in a July 2004 rating decision.  That notwithstanding, it still is incumbent on the Board to determine whether there is the required new and material evidence, before proceeding further and considering the claim on its underlying merits, because this initial determination affects the Board's jurisdiction to decide the merits of the claim.  The question of whether new and material evidence has been received is one that must be addressed by the Board, irrespective of what the RO determined.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been submitted, then what the RO determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

Since the RO's June 2000 rating decision denying the prior petition to reopen this claim is the most recent final and binding denial of this claim, it marks the "starting point" for determining whether there is new and material evidence - meaning since that decision.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).


As an initial matter, the Board notes that the dental conditions for which 
service-connected compensation benefits are available are set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, , 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.  

The Court has specifically held that a claim for service connection for a dental disability is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 38 C.F.R. § 17.161.  

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2013).  Developmental defects, such as in this case, are not subject to service connection for treatment purposes.  Id.

Based on a review of the evidence, including that which has been received since the June 2000 denial, the Board finds that none of it indicates dental trauma in service or any other dental disability related to service that is service connectable or a permissible means of compensation.  In pertinent part, the newly-received evidence includes October and December 2004 private dental records from Dr. R. K indicating the Veteran had vague complaints of jaw pain around the mandible (lower jaw bone).  He also reported that he previously had an open bite that was returning.  The dentist stated intraorally the Veteran did have somewhat of an open bite, but he believed this was probably due to the advancing periodontal condition of his maxilla (upper jaw bone).  There were some wires of the maxilla associated with his LeFort osteotomy as well as some vascular clips and screws, which did not appear to be encroaching on the neurovascular bundle in any way.  The assessment was jaw pain of unknown etiology.  It was more than likely that he was having a muscular type pain associated with his poor occlusion and changing bite.  An April 2005 statement from Dr. R. K reiterates the Veteran has a poor occlusion secondary to a significantly poor dental condition of his mouth.  He added that the Veteran had past orthognathic surgery for correction of a dental facial discrepancy that he believes is unrelated to his current condition.

So although this evidence is new in that it was not previously considered, it essentially it is cumulative since it supports the previous denial of this claim rather than, instead, tends to substantiate it.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

The Veteran's testimony is also cumulative because it describes the corrective surgery in service and current oral and facial symptoms; it does not tend to establish in-service trauma or resultant disability.

In August 2007, he reported he had been diagnosed in July 2007 with cancer in an area near where he had his corrective surgery.  His private dental records show he had surgery in October 2007 to remove a granular cell tumor from his right posterior tongue.  Dr. J. P., a private physician, reported the tumor was benign.  At the time of the surgery, all of the Veteran's maxillary teeth, which were carious,  were also extracted.  See private treatment records dated from September to November 2007.  A March 2013 VA dental record also does not contain evidence of in-service dental trauma or dental disability related to service.

The Veteran's testimony, statements, and private treatment records, while new, are not material because they do not relate to an unsubstantiated fact or raise a reasonable possibility of substantiating the claim.  In essence, this evidence does not relate to the basis of the prior final denial.  The evidence does not relate to 
in-service dental trauma or dental disability related to service.

To reiterate, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Here, though, there is no reasonable possibility that the newly-received evidence would enable rather than preclude reopening the Veteran's previous service-connection claim for a dental disability, including on the basis of dental trauma.  Unlike in Shade, there is no evidence in this case - either previously considered in the June 2000 rating decision that denied this service-connection claim for a dental disability or received since that decision became final - which tends to show the Veteran's has the claimed dental disability, including dental trauma, or that it is related to his service or any incident of his service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is inapplicable to this Veteran's request to reopen this previously denied service-connection claim for a dental disability, including for residuals of dental trauma.  In summary, then, as new and material evidence has not been received, the previously-denied claim of entitlement to service connection for a dental disability is not reopened.


ORDER

The petition to reopen the claim for service connection for a respiratory disorder, including especially emphysema and bronchitis, is denied.

The petition to reopen the claim for service connection for a dental disorder also is denied.



REMAND

The Veteran testified during his hearing that his service-connected condyloma acuminata had been examined by VA during that past year.  The most recent VA examination of record was in November 2011, however, so it is possible the Veteran was referencing a treatment record rather than a VA compensation and pension examination.  There are records in the claims file as recent as January 2013 and in VBMS as recent as May 2013, but none of these records reflect treatment for condyloma acuminata.  However, since he contends he has received a recent evaluation, all outstanding treatment records must be obtained before deciding this claim.

Furthermore, since this claim is being remanded for this further development, the Veteran should be afforded another VA compensation examination since it is unclear from his testimony whether the condition has worsened - although he appears to be alleging that it has.

Regarding his claimed psychiatric condition, the record shows it was first diagnosed in 1989, approximately 3 years after he separated from service, and he contends his hallucinations had started while he was in service.  Given this and the fact that he also has a diagnosis of depression, which he attributes to his condyloma acuminata, he must be provided a VA compensation examination to determine whether an acquired psychiatric disorder is directly related to his service or secondarily related by way of a service-connected disability, in particular, the condyloma acuminata.

The claim for a TDIU is based primarily on the Veteran's psychiatric disorder, so it is inextricably intertwined and, therefore, also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  Claims of this nature should be adjudicated together, not piecemeal.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding VA treatment records concerning condyloma acuminata and psychiatric disorders and associate them with the claims file.

2.  Then arrange for a VA compensation examination for condyloma acuminata to determine the current severity of the disorder.  The claims folder should be made available to and reviewed by the examiner.

a) The examiner should perform all necessary diagnostic testing and report all findings in full.  When reassessing the severity of the Veteran's condyloma acuminata, the examiner must specifically indicate:

* The percentage of the entire body that is affected;

* The percentage of the exposed areas of the body that is affected; and

* Whether treatment of it requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

b) If there is scarring associated with the disability, the examiner must also report the size/area covered by the scar and whether the scar is painful, unstable, or superficial.

3.  Also schedule the Veteran for a VA mental disorder examination to determine the nature and etiology of the claimed disability.  The claims file must be given to and reviewed by the examiner in  conjunction with the examination.  A complete history of the Veteran's psychiatric symptoms must be obtained.  The examiner must then provide the following opinions as to each psychiatric disorder, to include schizophrenia, depression, and anxiety:

a) What is the likelihood (unlikely, as likely as not, very likely) that the disorder began in service or is otherwise related to service?

b) What is the likelihood psychosis manifested during the first post service year, so from April 1986 to April 1987?

c)  What is the likelihood the Veteran's depression, in particular, is caused or aggravated (permanently worsened) by the service-connected condyloma acuminata?

d) If any psychiatric disorder is found to be related to service or condyloma acuminata, the examiner must discuss the impact the disorder has on the Veteran's ability to obtain and maintain gainful employment.

The examiner must provide a complete explanation of the rationale for each opinion expressed.  The examiner is also advised that the Veteran is competent to report his symptoms and his statements should be addressed in rendering the opinions.

4.  Ensure there has been compliance with the above directives before any further action is taken.  If necessary, return the claims file to the examiners for corrective action if there is an inadequate response for any question posed.

5.  Then readjudicate these claims, including the claimed derivative entitlement to a TDIU, in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


